DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-6, 8, 10, 11, 13, 14, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (WO2014/156812) in view of Okazaki (JPH10195361) and Fujii et al. (WO-2014106939). 	Regarding claims 1-7, 10-11, 13, 14, 18, 19, and 21, Yamamoto discloses an active energy ray-curable offset (corresponding to "lithographic printing") ink composition that contains a body pigment, a photopolymerization initiator composition, a tetrafunctional or higher polymerizable acrylate monomer and a resin oligomer having polymerizable groups (see claim 1), and that the tetrafunctional or higher polymerizable acrylate monomer can be present in amounts between 15 and 60 weight % (paragraphs 24 and 25). The inks are applied to a substrate and cured via UV radiation (paragraphs 36 and 37). 	Yamamoto fails to disclose that the polyfunctional (meth)acrylate has a hydroxyl value of 136 mgKOH/g or more and 200 mgKOH/g or less.  However, Fujii et al. teach that hydroxyl values of greater than 80 mgKOH/g reduce the time to produce the resin (paragraphs 52-53).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to choose the polyfunctional (meth)acrylate to be one such that the hydroxyl value of the polyfunctional (meth)acrylate is greater than 80 in order to produce the resin quickly.  
	Yamamoto also fails to disclose “a resin having a hydrophilic group and having a weight average molecular weight of from 5,000 to 100,000, “wherein the hydrophilic group is an acidic group” (as in claim 8) which “has an acid value of 60 mgKOH/g or more and 250 mgKOH/g or less.”  However, Okazaki discloses a water-based ultraviolet radiation-curable ink composition that contains a water-based reactive resin dispersion (corresponding to the resin specified in 
 	Regarding claim 21, at least before printing, when all of the components are combined to form the ink, the “resin having a hydrophilic group will be dissolved in the polyfunctional 
Regarding claim 15, Yamamoto discloses all that is claimed, as in claim 7 above, except “further comprising … a hydrocarbon solvent.”  However, Examiner takes Official Notice that, at the time of the filing of the invention, it was known to add hydrocarbon solvents to inks in order to adjust the rheological properties of the ink.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to add a hydrocarbon solvent to the ink of Yamamoto in order to adjust the rheological properties of the ink.
 	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C).  	
Regarding claims 16 and 17, Yamamoto discloses all that is claimed, as in claim 7 above, except the presence of a surfactant with an HLB value of 8 or more and 18 or less.  However, Examiner takes Official Notice that, at the time of the filing of the invention, it was known to add surfactants with HLB values between 8 and 18 to inks in order to act as an emulsifier for the ink.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to add a surfactant with an HLB value between 8 and 18 in order to act as an emulsifier for the ink.
 	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C). 
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are moot in view of the new grounds of rejection.
Specifically regarding Applicant’s arguments amount to arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument that the specific examples of Yamamoto do not meet the recited hydroxyl value is moot, as Yamamoto generically teach using a tetrafunctional or higher polymerizable acrylate monomer and a resin oligomer having polymerizable groups (see claim 1), and that the tetrafunctional or higher polymerizable acrylate monomer can be present in amounts between 15 and 60 weight % (paragraphs 24 and 25).  In the instant rejection, the reference to dipentaerythritol pentaacrylate has been removed.  The limitation of the hydroxyl value is met via the teaching of Fuji et al. that hydroxyl values of greater than 80 mgKOH/g reduce the time to produce the resin (paragraphs 52-53).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853